EXHIBIT 10(cb) NON-QUALIFIED DEFINED BENEFIT PLAN FOR THE PRESIDENT OF NATIONAL WESTERN LIFE INSURANCE COMPANY As Amended and Restated Effective as of January 1, 2009 NON-QUALIFIED DEFINED BENEFIT PLAN FOR THE PRESIDENT OF NATIONAL WESTERN LIFE INSURANCE COMPANY Table of Contents Page ARTICLE I – PURPOSE, DEFINITIONS AND CONSTRUCTION 1 1.1Purpose of the Plan 1 1.2Definitions 1 1.3Construction 4 ARTICLE II - ELIGIBILITY 5 2.1Eligibility Requirements 5 2.2Loss of Eligible Employee Status 5 ARTICLE III – FUNDING 6 3.1Funding 6 ARTICLE IV – BENEFITS UNDER THE PLAN 7 4.1Normal Retirement Benefit 7 4.2In-Service Normal Retirement Benefit 7 4.3Early Retirement Benefit 8 4.4Disability Retirement Benefit 9 4.5Deferred Vested Pension Benefit 10 4.6Pre-Retirement Death Benefit 11 ARTICLE V – DETERMINATION OF PAYMENT OF ACCOUNT 12 5.1Time of Payment 12 5.2Form of Payment 12 5.3Payment to the Participant’s Beneficiary 13 5.4Payments to an Alternate Payee 13 ARTICLE VI – MISCELLANEOUS 15 6.1Administration of the Plan 15 6.2Benefit Claims 15 6.3Amendment of the Plan 16 6.4Termination of the Plan 17 6.5Notices to Participants 17 6.6Non-Alienation 17 6.7Severability 17 6.8Governing Law 17 6.9Taxes 17 6.10Waiver 17 6.11Compliance With Code Section 409A 18 i ARTICLE I PURPOSE, DEFINITIONS AND
